DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 line 20 states in part: "to see the fillet formed between the". should be changed to state: --to see the solder fillet formed between the--.
Claim 4 line 2 states in part: "penetrating both the convex portions and the secondary casing,". should be changed to state: --penetrating both one of the multiple convex portions and the secondary casing,--.
Claim 4 line 3-4 states in part: "a stator core and is wound in a coil and is arranged on the motor, and". should be changed to state: --a stator core and wound on the stator core part of the motor, and--.
Claim 4 line 6-7 states in part: "the protruding end portion of the pin". should be changed to state: --[[the]] a protruding end portion of the pin--.
Claim 5 line 2-4 states in part: "the convex portion made of resin and the rib are overlapped in plan view and integrally fused and formed". should be changed to state: --the convex portion is made of resin and the rib are overlapped in a plan view and are integrally fused and formed--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4: Line 5-8 states: “a pin penetrating the though hole and protruding from the surface of the secondary casing is arranged on the insulator, and the protruding end portion of the pin is swaged so as to be affixed at the surface of the secondary casing.”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what particular surface of the secondary casing applicant is claiming with the language “the surface of the secondary casing” as this particular claim element has not been previously introduced. Additionally, when the claim is read in light of ¶0029 & ¶0039 of the specification, it appears applicant is attempting to claim a back surface of the secondary casing. For the purpose of examination claim 4 Line 5-8 will be read as: --a pin penetrating the though hole and protruding froma back surface of the secondary casing is arranged on the insulator, and [[the]] a protruding end portion of the pin is swaged so as to be affixed at the back surface of the secondary casing.--	
Claim 5 recites the limitation "the convex portion" in Line 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 5: Line 1-5 states: “wherein a rib is formed at the bottom surface of the secondary casing made of resin, and the convex portion made of resin and the rib are overlapped in plan view and integrally fused and formed so that the convex portion protrudes from the rib to the primary casing side.”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what particular structure applicant is claiming with the limitation “the secondary casing made of resin” as this claim element has not been previously introduced, is applicant claiming a second secondary casing different from the previously claimed secondary casing? Or is applicant claiming the same secondary casing? Furthermore, it is not clear if applicant intends the rib to be made of resin or not, however given the disclosure of ¶0040 of the specification, Figure 5 & Figure 7 in the instant application, and also the language in claim 5 that states “the convex portion made of resin and the rib are overlapped in plan view and integrally fused and formed”, it appears that applicant intends the rib to be made of resin. For the purpose of examination the portion of claim 5 Line 1-2 which states: "wherein a rib is formed at the bottom surface of the secondary casing made of resin," will be read as: -- wherein a rib is formed at the bottom surface of the secondary casing, the secondary casing and the rib are made of resin,--.
Regarding Claim 6: Line 1-3 states: “wherein an opening portion outside the through hole for visual inspection is closed by a closing member.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what is being claimed with the “opening portion”. This is because when claim 6 is read in light of the specification (e.g. ¶0034-¶0036) element 193e is described as being “an opening portion 193e which is outside the through hole.” However, element 193e is illustrated in the figures as being part of through hole 193 (i.e. a bottom edge of the through hole). Thus it is unclear what structure outside of the through hole 193 the inventor intends to be the claimed “opening portion”. As a result of this the scope of the claim is unclear. For the purpose of examination, the claim language in question will be read as: --wherein an opening portion of the through hole for visual inspection is closed by a closing member.--
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of copending Application No. 16/985525 in view of Guo US 2017/0207570 and Wagner US 2013/0039783. 
Regarding Claim 1: Claim 1 of copending Application No. 16/985525 recites all of the limitations recited in claim 1 of the instant application except for the limitations: “a through hole for visual inspection is arranged in a bottom wall portion of the secondary casing so as to see (the solder fillet)”.
However Guo US 2017/0207570 does disclose the limitations: a casing 4, and a circuit board 200 arranged in the casing (the portion of circuit board 200 with contacts 2 is arranged inside the structure of element 4, see Fig 2, Fig 4, and Fig 10), a connector (i.e. contacts 2) is soldered to the circuit board (¶0022 solder tails connect contacts 2 to printed circuit board 200), thereby forming a solder connection (i.e. solder tails); a through hole for visual inspection 425 is arranged in a wall portion of the casing (42, ¶0025) so as to see the solder connection (¶0025). 
Additionally Wagner US 2013/0039783 in a disclosure relating to fans discloses the limitations: a casing 24, and a circuit board 110 arranged in the casing (as seen in Figs 3-10), a connector pin 106 is soldered to the circuit board (¶0040), thereby forming a solder fillet (i.e. forming solder connection 118, see Fig 4); an opening for visual inspection (108, one would be able to visual inspect the elements inside element 108 by looking inside the opening of element 108, see Fig 3) is arranged in a bottom wall portion of the casing (bottom wall portion of the casing = 109, 109 is part of element 24 (i.e. casing 24), see Fig 3) so as to see the solder fillet (one is able to see the solder fillet 118 formed between a back surface of the circuit board (i.e. surface of circuit board 110 where element 112 is located on, see Fig 3 and Fig 4) and the connector pin 106, by looking in opening 108 formed in bottom wall portion 109, see Fig 3 & Fig 4) .
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a bottom wall portion of the secondary casing of copending Application No. 16/985525 with the through hole for visual inspection 425 of Guo US 2017/0207570 in order to be able to inspect the solder fillet between the connector pin and the back surface of the circuit board (Guo - inspect status of solder connection via slots 425 , ¶0025 | Wagner - one is able to see the solder fillet 118 formed between a back surface of the circuit board (i.e. surface of circuit board 110 where element 112 is located on, see Fig 3 and Fig 4) and the connector pin 106, by looking in opening 108 formed in bottom wall portion 109, see Fig 3 & Fig 4).
Regarding Claim 3: Claim 3 is the same as claim 5 of copending Application No. 16/985525.
Regarding Claim 4: Claim 4 is the same as claim 6 of copending Application No. 16/985525.
Regarding Claim 5: Claim 5 is the same as claim 7 of copending Application No. 16/985525.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nara US 2017/0284420 in view of JP 2018133390 and Suzuki US 2014/0010682.

    PNG
    media_image1.png
    434
    980
    media_image1.png
    Greyscale
 Annotated Figure 2 of Nara US 2017/0284420 (Attached Figure 1)
Regarding Claim 1: Nara US 2017/0284420 discloses the limitations:
A centrifugal fan (1, Fig 1-5) comprising: 
a primary casing 3, 
a secondary casing 4 cooperating with the primary casing so as to form a casing (2; 3,4 ¶0022), 
an impeller 8 rotatably arranged in the casing (Fig 2), 
a motor 21 for rotating the impeller (Fig 2-3, ¶0024-¶0030), and 
a circuit board 30 arranged in the secondary casing (Fig 2, Fig 3), 
the secondary casing having a bottom surface (see Annotated Figure 2 of Nara US 2017/0284420 (Attached Figure 1) above), the circuit board having a back surface (surface of circuit board 30 generally indicated with element number 30 in Fig 2), 
a gap (Attached Figure 1) is between the secondary casing 4 and the back surface of the circuit board (Attached Figure 1), and 
the secondary casing having a bottom wall portion (Attached Figure 1). Nara US 2017/0284420 is silent regarding the limitations: the secondary casing comprising: a connector housing having an opening portion at a lateral side thereof, and a connector pin embedded inside, wherein one end of the connector pin protrudes inside of the connector housing, and the other end of the connector pin protrudes from a bottom surface of the secondary casing, penetrates the circuit board, and is soldered to the circuit board, thereby forming a solder fillet between the front and back surfaces of the circuit board and the connector pin, and a through hole for visual inspection is arranged in a bottom wall portion of the secondary casing so as to see the solder fillet formed between the back surface of the circuit board and the connector pin.

    PNG
    media_image2.png
    950
    1131
    media_image2.png
    Greyscale
 Annotated Figure 11 of JP 2018133390 (Attached Figure 2)
However, JP 2018133390 does disclose the limitations:
a casing (3, see Annotated Figure 11 of JP 2018133390 (Attached Figure 2) above), and 
a circuit board (i.e. mounting substrate 9) arranged in the casing (Fig 11), 
the casing comprising: 
a connector housing (Attached Figure 2) having an opening portion (Attached Figure 2) at a lateral side thereof (i.e. side of connector housing where the indicated open portion is located), and 
a connector pin 10 embedded inside (Attached Figure 2, Fig 11), 
wherein one end of the connector pin (Attached Figure 2) protrudes inside of the connector housing (Attached Figure 2, Fig 11), and the other end of the connector pin (Attached Figure 2) protrudes from a bottom surface of the casing (Attached Figure 2), penetrates the circuit board (Attached Figure 2), and is soldered to the circuit board (Attached Figure 2, Fig 11, soldered where element 20 is located), thereby forming a solder fillet (20, Attached Figure 2) between the front (Attached Figure 2) and back surfaces of the circuit board (back surface of the circuit boar = surface generally indicated by element 9 in Fig 11) and the connector pin (as seen in Attached Figure 2 and Fig 11 the solder fillets 20 are each respectively formed between the connector pin and a respective surface of the circuit board), 
a gap (Attached Figure 2) is between the casing and the part of the circuit board where connector pin penetrates (i.e. between the bottom surface of casing and the back surface of the circuit board, see Attached Figure 2), 
a through hole for visual inspection (Attached Figure 2) is arranged in a bottom wall portion of the casing (Attached Figure 2) so as to see the solder fillet formed between the back surface of the circuit board and the connector pin (Attached Figure 2 as seen in Fig 11 and Attached Figure 2, when one looks through the indicated through hole in the direction of arrow A in Fig 11, the particular solder fillet would be visible).
Additionally, in a disclosure related to centrifugal fans, Suzuki US 2014/0010682 discloses the limitations: a primary casing 11, a secondary casing 21 cooperating with the primary casing 11 so as to form a casing (10, ¶0048), an impeller 30 rotatably arranged in the casing (¶0045), a motor 60 for rotating the impeller (¶0045-¶0047), and a circuit board 69 arranged in the secondary casing (see Fig 2, also as disclosed in ¶0054 element 23 is part of element 21), the secondary casing comprising: a connector housing (housing generally indicated by element 71) having an opening portion at a lateral side thereof (opening on left side of element 71 in Fig 8), and a connector pin embedded inside (connector pin located inside element 71 in Fig 8), wherein the connector pin is used to feed power for driving the motor (¶0045-¶0047, ¶0086).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom wall portion of the secondary casing (Attached Figure 1), and the circuit board 30 of Nara US 2017/0284420 with the connector pin 10, connector housing (Attached Figure 2), solder fillets 20 connecting the connector pin to the circuit board (i.e. mounting substrate) 9, and the through hole for visual inspection (Attached Figure 2) of JP 2018133390 in order to supply power for driving the motor (Suzuki - ¶0045-¶0047, ¶0086), and to be able to visually judge a state of the soldered connection between the circuit board (i.e. mounting substrate) 9 and the connector pin 10 (JP - Abstract).

    PNG
    media_image3.png
    605
    926
    media_image3.png
    Greyscale
 Annotated Figure 3 of Nara US 2017/0284420 (Attached Figure 3)

    PNG
    media_image4.png
    626
    1083
    media_image4.png
    Greyscale
Annotated Figure 11 of JP 2018133390 (Attached Figure 4) 
Regarding Claim 2: Nara US 2017/0284420 as modified by JP 2018133390 does disclose the limitations: wherein a surface of the through hole for visual inspection (see “inclined surface” in Annotated Figure 11 of JP 2018133390 (Attached Figure 4) above) close to (i.e. near) the solder fillet (i.e. the solder fillet formed between the back surface of the circuit board and the connector pin, see Attached Figure 2) is inclined to a plane orthogonal to the circuit board (see Annotated Figure 3 of Nara US 2017/0284420 (Attached Figure 3) above & Attached Figure 4; in the combination the “inclined surface” in the art of JP would be at an angle relative to the illustrated “plane” in Attached Figure 3 of Nara).
Regarding Claim 6: JP 2018133390 does disclose the limitations: wherein an opening portion of the through hole for visual inspection (Attached Figure 4) is closed by a closing member (as seen in Fig 12 element 12 which corresponds to the claimed closing member, closes the identified “opening portion” in Attached Figure 4 when placed inside the through hole as seen in Figure 12, also see Page 2 of JP).
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nara US 2017/0284420 in view of JP 2018133390 and Suzuki US 2014/0010682 as applied to claim 1 above, and further in view of Annett USPN 5144533.
Regarding Claim 3: Nara US 2017/0284420 as modified by JP 2018133390 and Suzuki US 2014/0010682 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Nara US 2017/0284420 does not disclose the limitations: wherein multiple convex portions protruding to the primary casing side are arranged at the bottom surface of the secondary casing, and the circuit board is supported by the convex portions. 
However Annett USPN 5144533 directed to mounting a circuit board in a housing, does disclose the limitations: a primary casing (280 - Fig 16) and a secondary casing (bottom half in Fig 16 with element 164, the secondary casing is illustrated in Fig 2-5, and Fig 9, Column 4 Line 12-37); a bottom surface of the secondary casing (106, Column 4 Line 20-27); a circuit board 212 arranged in the secondary casing (Fig 9, Fig 16, Column 7 Line 5-55); wherein multiple convex portions protruding to the primary casing side (=164,168,172, Fig 9, Fig 2, Column 4 Line 61-Column 5 Line 8, as seen in Figs 2-4, Fig 9, and Fig 16 elements 164,168,172 extend upward towards element 280 (i.e. protruding to the primary casing side), additionally, as elements 164,168,172 are slightly cone shaped, they form a portion of a convex structure as seen in Fig 16, thus they are convex portions) are arranged at the bottom surface of the secondary casing (Fig 9, Fig 2, Column 4 Line 61-Column 5 Line 8), and the circuit board is supported by the convex portions (Fig 9, Fig 16, Column 7 Line 31-55, Column 8 Line 60-65). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of the secondary casing and the circuit board 30 of Nara US 2017/0284420 with the multiple convex portions 164,168,172, shoulder portions 176,180,184 and openings 216, 220, 224 in circuit board 212 (Column 7 Line 5-21) of Annett USPN 5144533 in order to supportively house the circuit board at a predetermined distance from the bottom of the housing (Column 2 Line 1-21).
Regarding Claim 5: Annett USPN 5144533 does disclose the limitations: wherein a rib 176 is formed at the bottom surface of the secondary casing (as seen in Fig 2 and Fig 9), and the convex portion 164 and the rib 176 are overlapped in a plan view (as seen in the plan view of Fig 5 elements 164 and 176 overlap) and are integrally fused and formed (as seen in Fig 5 164 and 176 are integrally formed, Column 4 Line 61-67) so that the convex portion protrudes from the rib to the primary casing side (as seen in Figs 2-5, and Fig 16). Annett USPN 5144533 is silent regarding the limitations: the secondary casing, the rib, and the convex portion are made of resin. 
However Suzuki US 2014/0010682 does disclose the limitations: the secondary casing (i.e. lower casing 21 of Suzuki) is formed from a resin material (¶0110). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the secondary casing, the rib, and the convex portion from resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 4 “wherein a through hole is formed penetrating both one of the multiple convex portions and the secondary casing, an insulator which is attached on a stator core and a coil wound on the stator core is part of the motor, and a pin penetrating the though hole and protruding from the bottom surface of the secondary casing is arranged on the insulator, and a protruding end portion of the pin is swaged so as to be affixed at a back surface of the secondary casing” in combination with all the limitations of intervening claims 1 & 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 6617529 - discloses an electrical connection between a circuit board and an electrical part with a solder connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746